DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 01/18/2022 has been considered by the Examiner and made of record in the application file.	

Reasons for Allowance
	Claims 3, 7 and 10 are cancelled.
	Claims 1-2, 4-6, 8-9 and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “receiving, via a computing device, an infrared image of a first area of the building surface that covers the cavity, the infrared image including an array of digital pixel values, wherein the infrared image of the first area of the building surface has an overall average digital pixel value; partitioning, using the computing device, the infrared image into a plurality of regions based on the digital pixel values, the plurality of regions including a first identified region, wherein the first identified region has a first average digital pixel value, and wherein a difference between the first average digital pixel value and the overall average digital pixel value is greater than a predetermined threshold; determining, using the computing device, a shape of the first identified region using a shape analysis algorithm; and recognizing, using the computing device, that the first identified region corresponds to a first insulation void based on the determined shape of the first identified region” or “receiving, via a computing device, an infrared image of a first area of the building surface that covers the cavity, the infrared image including an array of digital pixel values; partitioning, using the computing device, the 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665